DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, Species B in the reply filed on 9/22/2021 is acknowledged. The requirement is deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Servidio et al. (US Pub. No. 2013/0172892; hereinafter Servidio).
Servidio discloses the following regarding claim 16: a surgical implant, the implant comprising: an elongated stem (2600) having a distal tip (lower end of element 2600), a proximate end (upper end of element 2600) opposite the distal tip (Fig. 23G), and at least one connection element (2510) between the distal tip and proximate end (Fig. 23G); and a collar (2400, 2410) having a proximate end (upper end), a distal end (lower end) opposite the proximate end (Fig. 23G), an exterior surface (outer surfaces of elements 2400, 2410) extending therebetween (Fig. 23G), a distal surface (surfaces on the lower portion of elements 2400, 2410) located adjacent the distal end (Fig. 23G), at least one recess (open spaces between the interior rims on element 2400) (Figs. 23A-23B, please also see annotated Figure A, below) extending 


    PNG
    media_image1.png
    516
    810
    media_image1.png
    Greyscale

Figure A.

Servidio discloses the following regarding claim 17: the implant of claim 16, wherein the at least one recess is configured to receive and collect extravasating fixation medium extravasating from an implant receiving area during introduction of the implant into a patient's body (Figs. 23A-23B). Please note that claim recitations defining how and where the applicant's 
  Servidio discloses the following regarding claim 18: the implant of claim 16, wherein the at least one connection element includes at least one flange (Figs. 23F-23G; para. 0113).  
 Servidio discloses the following regarding claim 19: the implant of claim 18, wherein the at least one connection receiving element includes at least one interior thread (window in element 2430) that is sized and shaped to receive the at least one flange and lock the at least one flange in place (Figs. 23F-23G; paras. 0113-0118).  
Servidio discloses the following regarding claim 20: the implant of claim 18, wherein the at least one flange includes a first flange (flange on the medial side of the stem) on a first side (medial side) of the elongated stem and a second flange (flange on the lateral side of the stem) on a second side (lateral side) of the elongated stem opposite the first flange (Fig. 23G).  
Servidio discloses the following regarding claim 21: the implant of claim 16, wherein the distal surface of the collar is configured to abut a resected bone located adjacent the implant receiving area (Fig. 23G; paras. 0113-0118).  
Servidio discloses the following regarding claim 22: the implant of claim 16, wherein the elongated stem includes a ledge (ledge of the tibial platform at the upper portion of the stem) 
Servidio discloses the following regarding claim 23: the implant of claim 16, wherein the at least one recess is generally cylindrical in shape (Figs. 23A-23B).  
Servidio discloses the following regarding claim 24: the implant of claim 16, wherein the at least one recess includes four recesses arranged in a radial orientation on the distal surface of the collar (Figure A; Figs. 23A-23B).  
Servidio discloses the following regarding claim 25: the implant of claim 16, wherein the at least one recess extends from the distal surface into the collar and is located between the inner through bore and the exterior surface of the collar so as to be separated from the exterior surface (Figure A; Figs. 23A-23B).  
Servidio discloses the following regarding claim 26: the implant of claim 16, wherein the exterior surface of the collar includes a three-dimensional porous structure having a varied porosity to optimize bone ingrowth and bone apposition on the collar (Figs. 23A-23B; para. 0113).  
Servidio discloses the following regarding claim 27: a surgical implant, the implant comprising: an elongated stem (2600) having a distal tip (lower end), a proximate end (upper end) opposite the distal tip (Fig. 23G), and at least one connection element (2510) between the distal tip and proximate end (Fig. 23G); and a collar (2400, 2410) having a proximate end (upper end), a distal end (lower end) opposite the proximate end (Fig. 23G), an inner through bore (2490) extending therebetween (Fig. 23A), an exterior surface (outer surfaces of elements 2400, 2410) extending between the proximate and distal ends (Fig. 23G), a distal surface (surfaces on the lower portion of elements 2400, 2410) located adjacent the distal end and configured to abut 
 Servidio discloses the following regarding claim 28: the implant of claim 27, wherein the at least one connection element includes at least one flange (Figs. 23F-23G; para. 0113).  
Servidio discloses the following regarding claim 29: the implant of claim 28, wherein the at least one connection receiving element (window in element 2430) (Figure A) includes at least one interior thread that is sized and shaped to receive the at least one flange and lock the at least one flange in place (Figs. 23F-23G; paras. 0113-0118).  
 Servidio discloses the following regarding claim 30: the implant of claim 28, wherein the at least one flange includes a first flange (flange on the medial side of the stem) on a first side (medial side) of the elongated stem and a second flange (flange on the lateral side of the stem) on a second side (lateral side) of the elongated stem opposite the first flange (Figs. 23F-23G).  
 Servidio discloses the following regarding claim 31: the implant of claim 27, wherein the elongated stem includes a ledge (ledge of the tibial platform at the upper portion of the stem) proximate the proximate end and configured to act as a stop for the collar (Fig. 23G; paras. 0113-0118).  
 Servidio discloses the following regarding claim 32: the implant of claim 27, wherein the at least one recess is generally cylindrical in shape (Figs. 23A-23B).  

 Servidio discloses the following regarding claim 34: the implant of claim 27, wherein the exterior surface of the collar includes a three-dimensional porous structure having a varied porosity to optimize bone ingrowth and bone apposition on the collar (Figs. 23A-23B; para. 0113).  
Servidio discloses the following regarding claim 35: the implant of claim 27, wherein the at least one recess includes a plurality of recesses (Figure A; Figs. 23A-23B), and wherein the collar is configured with one or more areas of internal space (spaces between the recesses) Page 5 of 7Serial No. 16/798,825Attorney Docket No. ONKOS 003.9-3.0connecting two or more of the plurality of recesses (Figs. 23A-23B), whereby the maximum volume of fixation medium that can be taken in by the implants is maximized (Figs. 23A-23B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774